DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 06/18/2021 have been fully considered but they are not persuasive. 
Regarding rejections on claims 1 and 7, applicant argued that Nohra fails to teach filter 508 being a single chip device, e.g.,  “a second circuit including at least one active element, the at least one capacitor of the first circuit and the at least active element of the second circuit being formed in a single chip device”.  Regarding alternative rejections on claims 1 and 7, applicant argued that AAPA in alternative rejection fails to teach “a second circuit including at least one active element, the at least one capacitor of the first circuit and the at least active element of the second circuit being formed in a single chip device”.  
	However, examiner respectfully disagrees.  First off, current claimed invention requires: a first circuit including passive elements such as an inductor and a capacitor, a second circuit including an active element, and said capacitor and said active element are being formed in a single chip device.  There is nothing in claim to limit what said first circuit and said second circuit are.  And there is nothing in claim to limit structural connection between said first circuit and said second circuit if there is any connection.  This is a broad and open claim to any single chip transceiver, where single-chip transceiver typically includes a capacitor and an active element (diode, transistor, etc.).
	Second off, in Figs 5-7, Nohra discloses examples of a device layout (500 of Fig. 5, 600 of Fig. 5, 700 of Fig. 7) being a chip layout (paragraphs 0018-0020), an Integrated Circuit (IC) 
	Third, Applicant Admitted Prior Art (AAPA) clearly discloses elements being formed on a base substrate of a semiconductor (a chip device).
[0006] A switch (SW) forming section 101, a power amplifier (PA) forming section 102, and a low noise amplifier (LNA) forming section 103, which are formed of a group of active elements, are formed on a base substrate 100P composed of a semiconductor. In addition, spiral electrodes 111P, 112P and 113P, which form inductors, which are passive elements included in a bandpass filter, and flat plate electrodes, which form capacitors 121, 122 and 123, which are passive elements included in the bandpass filter, are formed on the base substrate 100P. In addition, land electrodes 131P, 141P, 142P, 143P, 151P, 152P and 153P for allowing connection to external circuits are formed separately from the above-described electrodes on the front surface of the base substrate 100P.
So, AAPA clearly admit that “a second circuit including at least one active element, the at least one capacitor of the first circuit and the at least active element of the second circuit being formed in a single chip device”.
	Thus, rejections are proper and maintained.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nohra et al. (US2011/0294443) in view of Pagaila et al. (US7618846).
To claim 1, Nohra teach a high-frequency module comprising: 
a first circuit (508 of Fig. 5, LC notch filter) composed of a group of passive elements including at least one inductor and at least one capacitor (222 of Fig. 4 and 516 of Fig. 5; paragraph 0044, LC notch filter 508 corresponds to the LC notch filter 208 as discussed above with reference to FIG. 2 and includes the inductor 222 (not shown in FIG. 5), a capacitor 516, a plurality of transistors 518, and at least one inductor connection 520 to which the inductor 222 may be connected);
a second circuit (another 508 of Fig. 5, LC notch filter) including at least one active element (518 of Fig. 5, transistor), the at least one capacitor of the first circuit and the at least one active element of the second circuit being formed in a single chip device (paragraphs 0043-0044, 500 of Fig. 5 is an IC chip, which means both capacitor 516 and transistor 518 reside in the same chip device), wherein 
the at least one inductor includes a conductive wire to mount the single chip device on an external circuit substrate (paragraph 0048, each of the inductor connections 520 are coupled to a 
the inductor and the capacitor are grounded by a common ground electrode (Fig. 4, inductor 222 and capacitor 218 are grounded by a common ground 206), 
the common ground electrode is formed on an external circuit substrate and includes a land to which the conductive wire is bonded (paragraph 0048, each of the inductor connections 520 are coupled to a grounded portion 718 of the PCB 720 via a bondwire inductor 716, wherein common ground electrode and land are inherent to said grounded portion of the PCB, 
a land electrode (520 of Fig. 5, inductor connection) used for forming the conductive wire is also formed in the single chip device (paragraphs 0044, 0048, inductor connection is considered land electrode), and 
the land electrode and the capacitor are directly connected to the same substrate (shown in Fig. 5, paragraph 0044, since both inductor connection and capacitor are formed on the same IC chip as layout shown, direct connections to the same substrate of said IC chip are embedded).
But, Nohra do not expressly disclose the chip device includes a ground via that grounds the capacitor, the common ground electrode also being connected to the ground via.
However, ground via is a well-known grounding technique for IC chip, which would have been obvious to one of ordinary skill in the art to incorporate and recognize connection of IC chip’s ground via to common ground electrode of external circuit, which makes said ground via grounds the capacitor either directly or indirectly due ground interconnection sharing.
	Pagaila teach a semiconductor circuit comprising inductors and capacitors (column 4 line 66 to column 5 line 8), wherein grounding of said semiconductor circuit may be implemented by ground via (226, 228, 246, 248 of Fig. 8, 286, 288, 306, 308 of Fig. 9; conductive through hole 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate teaching of Pagaila into the apparatus of Nohra, in order to implement chip grounding by design preference.


To claim 7, Nohra and Pagaila teach a high-frequency module (as explained in response to claim 1 above).



Alternatively, claims 1 and 6-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Applicant Admitted Prior Art (hereafter as AAPA, citation from PGPub US2014/0145898) in view of Zhang et al. (US2009/0273413).
To claim 1, AAPA teach a high-frequency module comprising: 
a first circuit (902P of Fig. 8, passive circuit forming region in which a band pass filter is formed) composed of a group of passive elements including at least one inductor and at least one capacitor (paragraphs 0006-0007, 121-123 capacitors, 111P-113P inductors);
a second circuit (901P of Fig. 8, active circuit forming region in which switch and other elements are formed) including at least one active element (paragraph 0007), the at least one 
the inductor and the capacitor are grounded by a common ground electrode (inductor and capacitor within a LC circuit of a band pass filter are well-known to be grounded together, which makes direct or indirect connections to a common ground electrode to be obvious, hence Official Notice is also taken), and
a land electrode (land electrode is inherent underneath of said inductor) and the capacitor are directly connected to the same substrate (both inductor and capacitor are on the same IC region that would be on the same substrate).
But, AAPA do not expressly disclose the at least one inductor includes a conductive wire to mount the single chip device on an external circuit substrate,	the chip device includes a ground via that grounds the capacitor,	the common ground electrode is formed on an external circuit substrate and includes a land to which the conductive wire is bonded, the common ground electrode also being connected to the ground via, 		a land electrode used for forming the conductive wire is also formed in the single chip device.
	Zhang teach an integrated circuit chip having capacitor connected to a common ground through a ground via (42d of Figs. 2 & 4, paragraph 0020) and an inductor (56 of Figs. 2 & 3) using wire bond grounded externally (paragraph 0022).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Zhang into the apparatus of AAPA, in order to implement chip grounding by design preference.




To claim 6, AAPA and Zhang teach claim 1.
AAPA and Zhang teach wherein the first circuit is a band pass filter connected to an antenna, and the second circuit is a switch circuit that is connected to the bandpass filter (taught by AAPA).

To claims 8-9, AAPA and Zhang teach claims 1 and 7.
AAPA and Zhang teach wherein the at least one inductor is the conductive wire (as explained in response to claim 1 above); and the at least one inductor is not formed on a base substrate on which the at least one capacitor is formed (as shown in Zhang).


AAPA in view of Liu et al. (US2007/0007622), Miyazawa (US6680533), or Wang et al. (US6424223) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate and combine, in order to implement chip grounding by design preference


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837.  The examiner can normally be reached on Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        September 30, 2021